Citation Nr: 0841383	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In August 2007, the Board denied the veteran's claims of 
entitlement to service connection.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a January 2008 Order, 
granted a January 2008 Joint Motion for Remand of the case to 
the Board.  Although not specifically stated in the Court's 
Order, such Remand action serves to vacate the August 2007 
Board decision.  

This case also was previously before the Board of Veterans' 
Appeals (Board) in March 2006 and May 2008, at which times it 
was remanded to ensure due process and for additional 
development of the record.

In August 2008, additional evidence was received into the 
record, along with a signed waiver of RO consideration of the 
additional evidence.  


FINDINGS OF FACT

1.  Bilateral knee disability, to include arthritis, was 
initially clinically demonstrated years after service and has 
not been shown by competent clinical evidence of record to be 
etiologically related to the veteran's active service.

2.  Bilateral ankle disability, to include arthritis, was 
initially clinically demonstrated years after service and has 
not been shown by competent clinical evidence of record to be 
etiologically related to the veteran's active service.

3.  Service connection has not been established for any 
disability, to include bilateral pes planus.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in August 2003 from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claims for service connection.  The 
letter also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a May 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in June 2004 that the RO was unable to obtain 
his records.  It appears the missing records were lost, and 
that attempts to reconstruct these records were unsuccessful.  
When, as here, at least a portion of the service records 
cannot be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's entrance 
examination report and post-service reports of private and VA 
medical treatment.  Additionally, the claims file contains 
the veteran's own statements in support of his claims.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any available 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, including arthritis, will be presumed to 
have been incurred or aggravated in service if manifested to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

The veteran asserts that service connection is warranted for 
bilateral knee disability and bilateral ankle disability.  
The veteran, in his July 2006 hearing transcript, testified 
that he broke his left ankle during boot camp at Parris 
Island.  (Transcript (T.) at page (pg.) 4.)   In September 
2003 and April 2004 statements, the veteran further asserts 
that during the first two years of his enlistment, while 
stationed in Okinawa, he experienced mild to moderate pain 
and stiffness in his ankles and knees, but that it did not 
cause him much concern.  He also contends that it was not 
until he was transferred to an infantry unit at Twenty Nine 
Palms, California that such pain and stiffness became 
increasingly more noticeable.  According to the veteran, he 
believes that it was due to the very demanding training 
required of infantry Marines, particularly the weekly or bi-
weekly 24-26 mile forced marches that were required of them.  
The veteran has also indicated that he went to sick bay on 
numerous occasions, but was usually told that that nothing 
was wrong.   

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experienced certain events and symptoms in 
service, such as ankle and knee injury and pain.  See, e.g., 
Layno  v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

As already acknowledged, when, as here, a veteran's complete 
service medical and personnel records are unavailable through 
no fault of his, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and duty 
to consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, 
the threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this regard, there is no objective clinical evidence of 
continuity of symptomatology during the intervening years 
after the veteran's discharge from service.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In particular, the Board 
points out that the veteran's private medical records first 
show treatment for his ankle in 1997, following a motorcycle 
accident wherein he fractured his left fibula and dislocated 
his left ankle, with rupture of his deltoid ligament.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  Likewise, 
there is no evidence of treatment for bilateral knee 
complaints until 1998.  The Board notes that, in the absence 
of demonstration of continuity of symptomatology, or a 
competent nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

The Board acknowledges that F.A.G., M.D., noted in a July 
2008 statement that the veteran's flat foot, degenerative 
osteoarthritis of the left ankle, and degenerative arthritis 
of the knees were related to his service.  The Board also 
acknowledges that Dr. G found that the veteran's flat feet 
existed prior to service and were aggravated during his 
training and forced marches.   However, the Board points out 
that Dr. G appears to have based his opinion on the history 
as related by the veteran, and not a review of the entire 
claims file.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based on a 
factual premise or history as related by the veteran).  The 
veteran's unsubstantiated assertions cannot summarily 
be accepted as fact.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  

Furthermore, Dr. G did not discuss the impact that the 
veteran's post-service motorcycle accident may have had on 
the veteran's ankles and knees.  Thus, the probative value of 
Dr. G's opinion is diminished.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   
See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, the Board points out that the veteran's treating 
provider, M. L., M.D., opined, in a March 2003 letter, that 
the veteran's chronic ankle pain is due to the 1997 left 
fibula fracture and ankle dislocation, which caused subtalar 
arthrodesis.  Dr. L further opined that the veteran's 
bilateral knee complaints were due to the effect of his left 
ankle fracture on his ambulation.  Although the Board may not 
ignore medical opinion evidence, greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).   See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").   

The record does not contain objective evidence confirming the 
veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
veteran had ankle or knee disabilities or injuries during his 
service.  While the Board finds that the veteran is competent 
to report that he first broke his left ankle during service, 
and then re-injured it in the 1997 motorcycle accident, and 
that he had ankle pain and stiffness in service, little 
probative weight can be assigned to his statements, as the 
Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, such as evidence of complaints or treatment for a 
left ankle fracture during service, or the residuals thereof 
during the intervening years following his service, in and of 
itself does not render his statements incredible, such 
absence is for consideration in determining credibility.   
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

In assessing the credibility of the veteran's statements as 
to events in service, the Board finds that it is implausible 
that the veteran would not have referenced any prior ankle 
fracture in service, when receiving treatment for the left 
ankle fracture in 1997.  The 1997 private treatment reports 
are negative in this regard.  This is especially significant 
in light of the fact that, in an August 1998 statement by 
G.C.P., M.D., it was indicated that the veteran reported that 
his treating physician in 1997 had noted significant 
articular wear in the ankle joint.  No reference was made as 
to any prior ankle injury.  Further, the veteran is competent 
to report bilateral knee pain and stiffness on use in 
service, and with resolution of doubt in the veteran's favor, 
the Board finds that such statements are credible.  However, 
the veteran's competent and credible statements as to 
bilateral knee pain and stiffness in service are not of 
sufficient probative value to establish the presences of a 
chronic disability in service.  In this regard, the Board 
notes that the veteran is not competent to render a medical 
opinion as to diagnosis.  Rather, the Board finds that 
competent medical evidence of record, to include the March 
2003 negative nexus opinion of Dr. M.L., is more probative in 
this regard.  As such, the Board finds that in weighing the 
probative value of the veteran's competent and credible 
statements and the competent clinical evidence of record, the 
complaints of knee pain and stiffness in service have not 
been shown to have been other than acute and transitory, and 
to have resolved with no residual disability.

The veteran was provided the opportunity to submit alternate 
forms of evidence to show that he injured his ankles and 
knees in service, and that he has not submitted any such 
evidence to support his contentions is for consideration.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis of the knees and/or 
ankles manifested itself to a compensable degree within one 
year of his separation from service.  In fact, the record 
reflects that the first clinical findings consistent with 
knee and ankle arthritis were in 1998, which was many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
bilateral ankle and knee arthritis.

The Board acknowledges the veteran's contentions that his 
bilateral ankle and knee disabilities are related to his 
bilateral flat feet.  As discussed above, the record 
demonstrates that the veteran has bilateral ankle and 
bilateral knee disabilities.  However, although the veteran's 
December 1980 entrance examination indeed reflects that he 
had pes planus on entrance into service, a review of the 
veteran's claims file does not demonstrate that he has been 
granted service connection for such disability.   Therefore, 
the veteran cannot link his bilateral ankle and knee 
disabilities to his service or a service-connected disability 
- via his flat feet.  38 C.F.R. § 3.310(a); Allen, 7 Vet. 
App. at 448.  That is to say, the elimination of one 
relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  As such, the Board concludes 
that the veteran is not entitled to a grant of service 
connection on a secondary basis for either bilateral knee or 
bilateral ankle disability.  

In conclusion, although the veteran asserts that he has 
current bilateral ankle and knee disabilities related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As explained 
above, the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claims.  Accordingly, the Board finds that the 
preponderance of the evidence of record fails to establish 
that the veteran's current bilateral knee and ankle 
disabilities are related to his active military service, or a 
service-connected disability.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral knee disability and bilateral ankle 
disability, to include as secondary to bilateral pes planus.


ORDER

Entitlement to service connection for bilateral knee 
disability, to include as secondary to bilateral pes planus 
is denied.

Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral pes planus 
is denied. 




_____________________________                     
____________________________
           KATHY BANFIELD                                         
ROBERT E. SULLIVAN
          Veterans Law Judge                                             
Veterans Law Judge 
      Board of Veterans' Appeals                                    
Board of Veterans' Appeals



____________________________________________
U. R. POWELL
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


